DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the replies filed on November 23, 2020. Claims 1-15 are pending. Claims 1-4 are under consideration in the instant office action. Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4) in the reply filed on November 23, 2020 is acknowledged. The traversal is on the ground(s) that the basis for the traversal is that it would not be a serious burden on the Examiner if restriction were not required. For example, it would not be a serious burden on the Examiner to search the compound of Group I and composition of Group II and Kit of Group IV. Using modern search techniques, there is no serious burden on performing a search  .  This is not found persuasive because as clearly shown in the restriction requirement mailed lack of unity of invention was demonstrated by the teachings of the references provided which are incorporated by reference herein. Furthermore searching in the non-patent literature for Group I for instance may not result in a result for the other groups.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2019 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo et al. (US 2014/0363371, previously provided), Luo et al. (US 2015/0056139, previously provided), and Beztsinna et al. (Biomaterials, 80, 121-133, 2016).
Note: The claims are examined with respect to the elected species of claim 4 only.
Applicants’ claims
Applicants claim the dendrimer described in claim 4.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
    Luo et al. (US 2014/0363371) teach a compound analogous to a compound having a structure, as shown (see formula II, D is a dendritic polymer having a plurality of branched monomer units X for example, the amino acid L-lysine, L is a bond, (PEG)m=1 is a polyethyleneglycol (PEG) polymer i.e., H3C-0-(CH2-CH2-0)225-CH2-CH2-NH-, each R is the end group cholic acid, n is an integer from 2 to 20, equal to the number of end groups on the dendritic polymer i.e., formula II is (PEG)m=1-D- (R)n; figure 9, see structure PEG10kCONH-DOX4; paragraphs [0010], [0019], [0034]-[0035], [0053]-[0054], [0059]), wherein PEG is polyethylene glycol group ((PEG) m=1 is a polyethyleneglycol (PEG) polymer i.e., H3C-0-(CH2-CH2-0)225-CH2-CH2-NH-; figure 9, see structure PEG10kCONH-DOX4; paragraphs [0010], [0019]); L is optional (L is a bond; paragraph [0010]); D is a dendritic polymer moiety having one or more branched monomer units i.e., lysine moieties (D is a dendritic polymer Luo et al. (US 2014/0363371) teach in figure 2 as follows:

    PNG
    media_image1.png
    721
    619
    media_image1.png
    Greyscale




For specific dendrimers that meet the scope of instant claim 1 for instance in figure 4 discloses a dendrimer with 8 cholic acids 

    PNG
    media_image2.png
    835
    479
    media_image2.png
    Greyscale


Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Luo et al. (US 2014/0363371) do not disclose wherein the four occurrence of R is riboflavin, as shown attached within the dendrimer. This deficiency is cured by the teachings of Luo et al. (US 2015/0056139) and Beztsinna et al.
Luo et al. (US 2015/0056139) teach an analogous compound (see formula (I), PEG is a polyethylene glycol, A is a monomer, each branched monomer unit (X) in the compound of formula (I) is a lysine moiety, LI is a linker, D1 is a dendritic polymer having one or more branched monomer units X, and R1 is the end group riboflavin; paragraphs [0071], [0073], [0082]), wherein at least one occurrence of R is riboflavin (R1 is the end group riboflavin; paragraphs [0071], [0082]). Similar structures are depicted for instance on figure 5 where the four groups are vitamin E. It must be recognized that Luo et al. (US 2015/0056139) that The telodendrimers may have a PEG groups. Without intending to be bound by any particular theory, it is considered that the PEG layer serves as a stealth hydrophilic shell to stabilize the nanoparticle and to avoid systemic clearance by the reticuloendothelial system (RES); the intermediate layer contains for example, optional crosslinkable functional group(s), amphiphilic oligo-cholic acid, riboflavin, or chlorogenic acid and can further stabilize nanoparticle and cage drug molecules in the core of nanoparticle; the interior layer contains drug-binding building blocks, such as vitamins (.alpha.-tocopherol, riboflavin, folic acid, retinoic acid, etc.) functional lipids (ceramide), chemical extracts (rhein, coumarin, curcurmine, etc) from herbal medicine to increase the affinity to drug molecules (see paragraph 0069).
Beztsinna et al. Riboflavin (RF) is an essential water-soluble vitamin with unique biological and physicochemical properties such as transporter specific cell internalization, 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Luo et al. (US 2014/0363371) by attaching riboflavin or analogues in the dendrimer structure because Luo et al. (US 2015/0056139) teach an analogous compound (see formula (I), PEG is a polyethylene glycol, A is a monomer, each branched monomer unit (X) in the compound of formula (I) is a lysine moiety, LI is a linker, D1 is a dendritic polymer having one or more branched monomer units X, and R1 is the end group riboflavin; paragraphs [0071], [0073], [0082]), wherein at least one occurrence of R is riboflavin (R1 is the end group riboflavin; paragraphs [0071], [0082]). riboflavin, or chlorogenic acid and can further stabilize nanoparticle and cage drug molecules in the core of nanoparticle; the interior layer contains drug-binding building blocks, such as vitamins (.alpha.-tocopherol, riboflavin, folic acid, retinoic acid, etc.) functional lipids (ceramide), chemical extracts (rhein, coumarin, curcurmine, etc) from herbal medicine to increase the affinity to drug molecules (see paragraph 0069). Furthermore one of ordinary skill in the art would have been motivated to attach riboflavin or analogues because Beztsinna et al. Riboflavin (RF) is an essential water-soluble vitamin with unique biological and physicochemical properties such as transporter specific cell internalization, implication in redox reactions, fluorescence and photosensitizing. Due to these features RF attracted researchers in various fields from targeted drug delivery and tissue engineering to optoelectronics and biosensors (see abstract). Thus, RF and its derivatives FMN and FAD may serve as highly versatile building blocks for the construction of various nano-systems. Their particular chemistry allows the attachment by covalent bonds to polymers, proteins, nucleic acids etc. On the other hand, they are able to form non-covalent bonds such as pi-pi stacking, hydrogen, or electrostatic interactions. Since RF is an essential vitamin, mammals 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619